--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS AGREEMENT dated as of the 16th day of December, 2008.

BETWEEN:

BAKO RESOURCES INC., a British Columbia corporation having its registered office
at Suite 950, 650 West Georgia Street, Vancouver, British Columbia, Canada V6E
3P3

(hereinafter called the “Vendor”)

OF THE FIRST PART

AND:

PENGRAM CORPORATION, a Nevada corporation having its registered office at 8275
S. Eastern Avenue, Suite 200 Las Vegas, NV 89123

(hereinafter called the “Purchaser”)

OF THE SECOND PART

WHEREAS:

A.                The Vendor is the sole recorded and beneficial owner of the
mineral claims described in Schedule “A” hereto (the “Property”);

B.                The Vendor wishes to sell an undivided 100% interest in and to
the Property to the Purchaser and the Purchaser wishes to acquire such interest
pursuant to the terms and conditions hereinafter set out;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the mutual covenants and agreements hereinafter contained, the parties hereto
agree as follows:

VENDOR’S REPRESENTATIONS AND WARRANTIES

1.                The Vendor represents and warrants to the Purchaser that:

  (a)

It is the sole recorded and beneficial owner of an undivided l00% interest in
and to the Property;

        (b)

The claims comprising the Property have been, to the best of the information and
belief of the Vendor, properly located and staked and recorded in compliance
with the laws of the jurisdiction in which they are situate, are accurately
described in Schedule “A” and are valid and subsisting mineral claims as at the
date of this Agreement;


--------------------------------------------------------------------------------

-2-

  (c)

The Property is in good standing under all applicable laws and regulations, all
assessment work required to be performed and filed has been performed and filed,
all taxes and other payments have been paid and all filings have been made;

        (d)

The Property is free and clear of any encumbrances, liens or charges and neither
the Vendor nor, to the best of the Vendor’s knowledge, any of its predecessors
in interest or title, have done anything whereby the Property may be encumbered;

        (e)

It has the right to enter into this Agreement and to deal with the Property in
accordance with the terms of this Agreement, there are no disputes over the
title to the Property, and no other party has any interest in the Property or
the production therefrom or any right to acquire any such interest; and

        (f)

it acknowledges that the shares to be issued to it under this Agreement are
being issued in reliance of exemptions from applicable securities laws and will
be restricted shares. Certificates representing the shares will be endorsed with
appropriate legends; and

        (g)

it is not a US Person as defined in Rule 903 of Regulation S.

PURCHASER’S REPRESENTATIONS AND WARRANTIES

2.                The Purchaser represents and warrants to the Vendor that:

  (a)

it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing under the laws of its jurisdiction of
incorporation, amalgamation or continuation;

        (b)

it has duly obtained all corporate authorizations for the execution of this
Agreement and for the performance of this Agreement by it, and the consummation
of the transactions herein contemplated will not conflict with or result in any
breach of any covenants or agreements contained in, or constitute a default
under, or result in the creation of any encumbrance under the provisions of the
Articles or the constating documents of the Purchaser or any shareholders’ or
directors’ resolution, indenture, agreement or other instrument whatsoever to
which the Purchaser is a party or by which it is bound or to which it or the
Property may be subject; and

        (c)

no proceedings are pending for, and the Purchaser is unaware of any basis for
the institution of any proceedings leading to, the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent corporations.


--------------------------------------------------------------------------------

-3-

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

3.                The representations and warranties in this Agreement shall
survive the closing of this transaction and shall apply to all assignments,
conveyances, transfers and documents delivered in connection with this Agreement
and there shall not be any merger of any representations and warranties in such
assignments, conveyances, transfers or documents notwithstanding any rule of
law, equity or statute to the contrary and all such rules are hereby waived. The
Vendor shall have the right to waive any representation and warranty made by the
Purchaser in the Vendor’s favour without prejudice to any of its rights with
respect to any other breach by the Purchaser and the Purchaser shall have the
same right with respect to any of the Vendor’s representations in the
Purchaser’s favour.

PURCHASE AND SALE

4.                The Vendor hereby sells and assigns and the Purchaser hereby
purchases an undivided 100% interest in and to the Property for the following
consideration:

  (a)

the issuance of 2,000,000 shares of the Purchaser’s common stock to the Vendor;
and

        (b)

the issuance to the Vendor of a promissory note in the amount of Cdn. $70,000
payable June 30, 2009, with no interest.

FURTHER ASSURANCES

5.                Concurrently with the execution of this Agreement the Vendor
shall execute or cause to be executed a Bill of Sale or such other documents as
the Purchaser may reasonable require transferring a 100% interest in and to the
Property to the Purchaser’s wholly-owned subsidiary, Clisbako Minerals Inc.,
which the Purchaser shall be at liberty to record forthwith. The parties shall
execute all further documents or assurances as may be required to carry out the
full intent of this Agreement.

NOTICE

6.                Each notice, demand or other communication required or
permitted to be given under this Agreement shall be in writing and shall be
delivered, telegraphed or telecopied to such party at the address for such party
specified above. The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered or telegraphed
or, if given by telecopier, shall be deemed conclusively to be the next business
day. Either party may at any time and from time to time notify the other party
in writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.

--------------------------------------------------------------------------------

-4-

PAYMENT

7.                All references to monies hereunder will be in Canadian funds.
All payments to be made to any party hereunder may be made by cheque mailed or
delivered to such party to its address for notice purposes as provided herein.

ENTIRE AGREEMENT

8.                This Agreement constitutes the entire agreement between the
parties and replaces and supercedes all agreements, memoranda, correspondence,
communications, negotiations and representations, whether verbal or express or
implied, statutory or otherwise, between the parties with respect to the subject
matter herein.

GENDER

9.                Wherever the singular or neuter are used herein the same shall
be deemed to include the plural, feminine or masculine.

ENUREMENT

10.                This Agreement shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and permitted assigns.

COUNTERPART EXECUTION

11.                This Agreement may be executed in several parts in the same
form and such parts as so executed shall together constitute one original
agreement, and such parts, if more than one, shall be read together and
construed as if all the signing parties hereto had executed one copy of this
Agreement.

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.

BAKO RESOURCES INC.
by its authorized signatory:

/s/ Geoffrey N. Goodall
_____________________________
Geoffrey N. Goodall

PENGRAM CORPORATION
by its authorized signatory:

/s/ Richard W. Donaldson
_____________________________
Richard W. Donaldson



--------------------------------------------------------------------------------



SCHEDULE “A”

THE PROPERTY

Tenure Number   530325 530328 530329 530387 530462 530464 530465 534877 534928
535450

All located in the Cariboo Mining Division, British Columbia

--------------------------------------------------------------------------------